Citation Nr: 0600015	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran had active service from August 1950 to June 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Boston 
RO, which determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for migraine headaches. 

			FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Service connection is in effect for scar, scalp, 
residual of infected laceration, assigned a noncompensable 
evaluation.

3.  In an unappealed October 1964 rating decision, the RO 
denied the veteran's initial claim for service connection 
for migraine headaches, based on the determination that 
there was no relationship between the veterans head injury 
in service and the migraine headaches that were first shown 
several years after service.  No appeal was taken from this 
determination.

4.  The veteran attempted to reopen his claim for service 
connection for migraine headaches in September 1967 and this 
was denied by the RO by a letter of September 1967.  No 
appeal was taken from that determination. 

5.  The evidence received since the October 1964 and 
September 1967 unappealed rating decisions is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for migraine 
headaches.  

6.  It is as likely as not that the veteran's chronic 
migraine headaches have continued since service and are 
associable with the head injury he sustained in service.  


			CONCLUSIONS OF LAW

1.  The October 1964 and September 1967 unappealed RO 
determinations that denied service connection for migraine 
headaches are final.  38 U.S.C.A. § 4005 (West 1988); 
38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 (1988); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

2.  The evidence received since the September 1967 
unappealed RO determination is new and material, and the 
claim for service connection for migraine headaches is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

3.  Service connection for migraine headaches is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

			VA's duties to notify and assist

The Veterans Claims Assistance Act (VCAA) requires that upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for benefits.  In the present case, the veteran's claim 
to reopen was filed prior to the enactment of the VCAA.  The 
initial unfavorable RO decision that is the basis of this 
appeal was decided and appealed in October 2002, before the 
veteran was sent an appropriate VCAA notice.  However, this 
was remedied when the veteran was sent a VCAA notice in 
September 2003, which fully provided him with the necessary 
information required by the law.  

Further, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the veteran in September 2003, which was 
after the initial adjudication, the veteran was not 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
fact, the RO readjudicated the claim by means of the February 
2004 Statement of the Case.  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  The 
veteran maintains that he is entitled to service connection 
for migraine headaches.  He was afforded the opportunity to 
testify at personal hearing at the RO but declined.  The RO 
has obtained VA treatment records in support of the claims, 
but the veteran did not identify any private medical records 
to obtain on his behalf.  He nevertheless supplied relevant 
statements from his private physicians. The Board notes that 
VA's duties under the VCAA do not mandate obtaining a 
medical examination or opinion prior to a claim having been 
reopened. A medical examination and a neurological 
examination were nevertheless provided by the VA.   
Accordingly, the Board is also satisfied that insofar as 
such are applicable to the veteran's claims to reopen, the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA "is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

The Board finds that the RO substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiencies of 
notice or assistance, there is no prejudice to the veteran 
in proceeding with this issue given the favorable nature of 
the Board's decisions to reopen the claim for service 
connection for migraine headaches and to grant service 
connection for that disability.  


Whether new and material evidence has been presented to 
reopen a claim for service connection for migraine headaches

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 
(1996) - that the credibility of the evidence is to be 
presumed - was not altered by the Federal Circuit decision 
in Hodge.

In its 1999 rating decision, the RO concluded that new and 
material evidence had not been submitted, but in the February 
2004 Statement of the Case, the RO considered and denied the 
claim on the merits.  The determination as to whether new and 
material evidence has been submitted is a threshold 
jurisdictional issue to be decided independently by the 
Board, irrespective on the RO's determination on that matter, 
before it can adjudicate the merits of the issue. See Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless 
of a determination made by the regional office, the Board 
must ensure that it has jurisdiction over a case before 
adjudicating the case on the merits).  

As noted, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2005).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen that were received on or after August 29, 
2001.  The veteran's most recent claim to reopen his claim 
for service connection for migraine headaches was filed prior 
to that date, in March 1999.  Therefore, the amended 
regulation does not apply.  

The evidence of record at the time of the 1964 rating 
decision included the veteran's service medical records, a 
statement dated in 1964 from S.S.R., M.D., and statements 
from the veteran.  

The service medical records show that the veteran was 
treated in March and April 1954 for an injury sustained as a 
result of a blow to the head from a nightstick.  The injury 
was determined to be in the line of duty and not due to his 
own misconduct.  It was reported that the veteran was not 
unconscious, but had profuse bleeding.  Examination showed a 
2 inch jagged laceration in the left parieto-occipital 
region.  The wound became infected and required debridement 
and packing of a 2-inch cavity.  Examination was otherwise 
negative.  The service separation examination in June 1954 
disclosed no pertinent abnormalities.

In his 1964 statement, Dr. S.S. R., a private physician, 
reported that the veteran consulted him for complaints of 
headaches in 1957, at which time the veteran reported that 
he was seen a year prior to that at a VA facility and was 
told that the headaches were due to nerves.  Later that year 
the doctor diagnosed migraine headaches.  The doctor 
reported that the veteran had been experiencing such 
headaches about monthly through November 1963.

Service connection for migraine headaches was denied by the 
RO in a rating decision of October 1964.  No appeal was 
taken from that decision.

In an attempt to reopen his claim, the veteran submitted a 
statement dated in June 1967 from S.S.R., M.D.  Aside from 
the date of the statement, the content was identical to that 
1964 statement from this physician.  By letter dated in 
September 1967, the RO denied the claim to reopen, noting 
that the evidence submitted was duplicative and therefore 
not "new."  No appeal was taken from this determination.  

The veteran attempted to reopen his claim in March 1999.  
The evidence received since the last denial of the claim in 
1967 includes several statements by the veteran wherein he 
describes having had migraine headaches continuously since 
service; a statement by his wife, wherein she states the 
veteran had experienced migraines for 46 years; and a 
statement from a fellow police officer who worked with the 
veteran for 30 years during the veteran's long service as a 
police officer, attesting that the veteran experienced 
frequent migraine headaches during that time.  Also of 
record are VA outpatient treatment records dated in July 
2003, showing that the veteran was evaluated for headaches 
and the diagnosis was "classic migraines."  A private 
medical statement from N.E.C., M.D. was received indicating 
that the veteran had discussed with the physician a history 
of migraines since his head injury in service in the 1950's.  
The reports of VA medical and neurological examinations in 
September 2003 are of record, which confirm the presence of 
migraines.  The neurology examiner opined that the migraines 
may be related to the in-service head trauma, while the 
medical examiner felt that there was no such relationship.

Clearly the evidence received since the last denial of the 
claim in 1967 is new, particularly the assembled medical 
evidence and the testimonial evidence from the veteran's 
wife and former co-worker.  These documents are evidence 
that may confirm the presence of current disability and 
provide a link, through expert medical opinion and/or 
through continuity of symptomatology, between that current 
disability and the head injury documented in the veteran's 
service medical records.  Hence, it is concluded that the 
evidence received since the 1967 denial bears directly and 
substantially upon the matter at issue, is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  According, it is concluded that new and 
material evidence has been submitted and the claim for 
service connection for migraine headaches is reopened.

Service connection for migraine headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
organic disease of the nervous system, if manifest to a 
compensable degree within one year following separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service. 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

As discussed above, the veteran's service medical records 
document that he received a laceration of the scalp as the 
result of a blow to the head in March 1954. 

The evidence militating against the claim is that migraine 
headaches were not noted in service or documented by 
contemporaneously recorded medical evidence for years after 
service.  The earliest medical documentation was provided by 
Dr. S.S. R's 1964 statement.  That statement shows that the 
doctor had seen the veteran for headaches in 1957, at which 
time the veteran reported that he was seen a year prior to 
that by VA.  Assuming the credibility of this statement and 
the history contained therein, that would place the first 
medical treatment for headaches about 2 years after service.  
Finally, the opinion of the physician who performed the VA 
medical examination in September 2003 was that there was no 
etiological relationship between the veteran's migraine 
headaches and the in-service head injury. 

In support of the claim, the record contains statements over 
the years from the veteran that he experienced migraine 
headaches since service, the 2003 statement of the veteran's 
wife, who relates that the veteran has suffered migraine 
headaches during the 46 years of their marriage, and the 
recent statement by a fellow police officer that these 
migraines were evident throughout the veteran's career on 
the police force.  Dr. S.S.R.'s 1964 and 1967 reflect a 
history of medical treatment for headaches at a time 
relatively proximate to service.  The recent statement from 
Dr. N.E.C. contains a history, albeit one recently reported 
by the veteran, of headaches since service.  Finally, the 
recent VA neurological opinion indicates that there is a 
possible relationship between the in-service head injury and 
the documented current disability of migraine headaches.  

In evaluating the evidence, it is clear that the veteran 
sustained a head injury in service and sought medical 
treatment for headaches within a few years after service 
discharge.  His statements and those of his wife and fellow 
police officer are deemed credible and, in conjunction with 
the 1964 and 1967 medical statements, provide the basis to 
help establish a showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  The VA neurologist's 
opinion, while not definitive, reinforces the evidence of 
continuity of symptomatology by providing an indication that 
the nexus between the head injury in service and the 
headaches that the veteran has experienced since serviceis 
at least plausible.  While the VA medical examiner expressed 
a contrary opinion to that of the VA neurologist, greater 
probative value is accorded to the opinion of the specialist 
in neurology, given the subject matter involved in this 
determination.

From a careful review of the record, it is concluded that it 
is at least as likely as not that the veteran incurred 
chronic migraine headaches as the result of the head injury 
sustained in service.  Resolving all reasonable doubt in the 
veteran's favor, it is concluded that service connection for 
migraine headaches is warranted.  


				ORDER

New and material evidence having been received, the 
veteran's claim of entitlement to service connection for 
migraine headaches is reopened.

Service connection for migraine headaches is granted, 
subject to controlling regulations applicable to the 
provision of monetary benefits.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


